DETAILED ACTION
This final action is in response to amendment filed on 24 January 2022. In this amendment, claims 1, 11, and 61 have been amended. Claims 1-7, 9-17 and 19-20 are pending, with claims 1, 11 and 61 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. § 103 Rejections
Applicants’ arguments have been fully considered but they are not persuasive.
In the response filed on 24 January 2022, applicant argues in substance that:
A. 	Because Blesser describes its watermark and its audio signal as two separate things, Blesser's alleged "changing a channel of a watermark" must be different from changing a channel of an audio signal in which that watermark is to be encoded. Accordingly, Blesser does not teach or suggest processor circuitry to "change, based on a quality indicator from a meter external to the device, at least one of a channel or a combination of channels of the media signal in which the watermarks are encoded to synthesize an encoded media signal," as set forth in claim 1.
As to point (A), the examiner respectfully disagrees. Based on amended claims, a channel of a media signal is understood as an audio or video channel of the media signal. Blesser teaches that the comparator and processor 103 receives feedback data 
B. 	Independent claim 11 sets forth a non-transitory computer readable medium
comprising computer readable instructions that, when executed, cause one or more
processors to at least "change, based on a quality indicator from an external meter, at
least one of a channel or a combination of channels of the media signal in which
watermarks are encoded to synthesize an encoded media signal." The alleged
combination of references relied upon by the Office Action does not teach or suggest
such instructions.
As to point (B), see point (A).
C. 	Independent claim 61 sets forth a method comprising "changing, by executing an
instruction with the at least one processor, and based on a quality indicator from a meter external to the device, at least one of a channel or a combination of channels of the media signal in which the watermarks are encoded to synthesize an encoded media signal." The alleged combination of references relied upon by the Office Action does not teach or suggest such instructions.
As to point (C), see point (A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 10-13, 16-17, 20, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2014/0129841, published May 8, 2014), Lynch et al. (US 2016/0329058, published Nov. 10, 2016) and Blesser et al. (US 2016/0078874, published Mar. 17, 2016).
As per claim 1, McMillan discloses a device (McMillan Fig. 1, media presentation device 102) comprising: 
at least one memory; instructions in the device; and processor circuitry to execute the instructions (McMillan Fig. 1, media presentation device 102) to at least: 
activate generation of watermarks based on an input (McMillan par. 42, The watermark generator 127 then generates a watermark based on the determined identifier(s)), the watermarks to be encoded in a media signal (McMillan par. 43, The watermark generator 127 acquires the audio of the media from the media rendering engine 124, processes the audio to inject the watermark into the audio), the media signal including a plurality of channels (McMillan par. 43, audio and video of the media); 
a meter external to the device (McMillan Fig. 1, meter 108);

McMillan does not explicitly disclose:
activate generation of watermarks based on an external input
change, based on a quality indicator from a meter external to the device, at least one of a channel or a combination of channels of the media signal in which the watermarks are encoded to synthesize an encoded media signal.
Lynch teaches:
activate based on an external input (Lynch par. 49, central site 400 messages each portable device associated with the panelist and/or household data 504, where each message comprises an activation signal; Lynch par. 27, Upon receiving the activation signal 114, portable device 102 becomes operative to sample room audio).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McMillan with the teaching of Lynch for activate watermark generation based on an external input. One of ordinary skilled in the art would have been motivated because it offers the advantage of controlling a period of time for activation.
Blesser teaches:
change, based on a quality indicator from a meter external to the device, at least one of a channel or a combination of channels of the media signal in which the watermarks are encoded to synthesize an encoded media signal (Blesser pars. 46-47, Feedback data 106 could be a return from an acoustic or electrically connected watermark or pilot tone detection device using Bluetooth, infrared, supersonic tones, or 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McMillan with the teaching of Blesser for change, based on a quality indicator from a meter external to the device, at least one of a channel or a combination of channels of the media signal in which the watermarks are encoded to synthesize an encoded media signal. One of ordinary skilled in the art would have been motivated because it offers the advantage of optimizing the detectability of the watermark. 

As per claim 2, McMillan-Lynch-Blesser discloses the device of claim 1. McMillan-Lynch further discloses wherein the external input is a command received by the device over a communication link (Lynch par. 49, central site 400 messages each portable device associated with the panelist and/or household data 504, where each message comprises an activation signal).  
The same rationale as in claim 11 applies.


McMillan does not explicitly disclose:
wherein the command is received from an audience measurement entity.  

Lynch teaches:
the command is received from an entity (Lynch par. 49, central site 400 messages each portable device associated with the panelist and/or household data 504, where each message comprises an activation signal).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Lynch for the command is received from an audience measurement entity. One of ordinary skilled in the art would have been motivated because it offers the advantage of controlling a period of time for activation.

As per claim 6, McMillan-Lynch-Blesser discloses the device of claim 1. McMillan does not explicitly disclose:
wherein the processor circuitry is to deactivate the generation of the watermarks after a period of time after receipt of the external input.  
Lynch teaches:
the processor circuitry is to deactivate the generation of the watermarks after a period of time after receipt of the external input (Lynch par. 50, deactivate at a predetermined time thereafter).

  
As per claim 7, McMillan-Lynch-Blesser discloses the device of claim 1. McMillan does not explicitly disclose:
wherein the processor circuitry is to receive the quality indicator, the quality indicator based on a level of watermarking detected by the meter.  
Blesser teaches:
the processor circuitry is to receive the quality indicator, the quality indicator based on a level of watermarking detected by the meter (Blesser par. 46, Feedback data 106 could be a return from an acoustic or electrically connected watermark or pilot tone detection device using Bluetooth, infrared, supersonic tones, or some other mechanism to deliver statistics indicating the quality of the detected watermark), the quality indicator based on a level of watermarking detected by the meter (Blesser par. 46, Feedback data 106 could be a return from an acoustic or electrically connected watermark or pilot tone detection device using Bluetooth, infrared, supersonic tones, or some other mechanism to deliver statistics indicating the quality of the detected watermark).  


As per claim 10, McMillan-Lynch-Blesser discloses the device of claim 1. McMillan further discloses wherein the processor circuitry is to determine a watermark payload, the watermark payload based on a characteristic of the device (see McMillan par. 23, information to be embedded in the media based on application identification information for the media application 120 [characteristic of the device]).  

Claims 11-13, 16-17 and 20 are medium claims reciting similar subject matters to those recited in the device claims 1-3, 6-7 and 10 respectively, and are rejected under similar rationale. Further, McMillan discloses a non-transitory computer readable medium comprising computer readable instructions that, when executed, cause one or more processors of a media rendering device to (McMillan claim 23, computer readable storage medium comprising instructions that, when executed cause a machine to). 

Claims 61 and 62 are method claims reciting similar subject matters to those recited in the device claims 11 and 16 respectively, and are rejected under similar rationale. Further, McMillan discloses a method for watermarking media at a media .

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al. (US 2004/0073916, published Apr. 15, 2004), Blesser et al. (US 2016/0078874, published Mar. 17, 2016) and Mears et al. (US 2014/0040929, published Feb. 6, 2014).
As per claim 4, McMillan-Lynch-Blesser discloses the device of claim 1. McMillan-Lynch-Blesser does not explicitly disclose wherein the external input is a detection of a presence of the meter.  
Mears teaches:
the external input is a detection of a presence of the meter (Mears Fig. 5, detect portable metering device at 114).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Mears for the external input is a detection of a presence of a meter. One of ordinary skilled in the art would have been motivated because it offers the advantage of triggering the meter to identify media data. 
  
As per claim 5, McMillan-Lynch-Blesser-Mears discloses the device of claim 4. McMillan further discloses wherein the meter is a wearable meter (McMillan par. 2, portable meters carried and/or worn by the panelists).  

Claims 14 and 15 are medium claims reciting similar subject matters to those recited in the device claims 4 and 5 respectively, and are rejected under similar rationale. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2014/0129841, published May 8, 2014), Lynch et al. (US 2016/0329058, published Nov. 10, 2016), Blesser et al. (US 2016/0078874, published Mar. 17, 2016) and Tehranchi et al. (US 2018/0089790, published Mar. 29, 2018).
As per claim 9, McMillan-Lynch-Blesser discloses the device of claim 7. McMillan-Lynch-Blesser does not explicitly disclose wherein the quality indicator includes a value corresponding to a sparsity of detected watermarks.  
Tehranchi teaches:
the quality indicator includes a value corresponding to a sparsity of detected watermarks (Tehranchi par. 9-10, The embedded watermarks are recovered from the content and one or more attributes associated with the recovered watermarks are identified. The attributes may comprise at least one of a type, payload, number of occurrence, frequency of occurrence, separation, density, quality, duration, extent, scale of the recovered watermarks).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Tehranchi for the quality indicator includes a value corresponding to a sparsity of 

Claim 19 is a medium claim reciting similar subject matters to those recited in the device claim 9, and is rejected under similar rationale.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150067712 A1; Methods And Apparatus For Identifying Media Content Using Temporal Signal Characteristics
The present disclosure relates generally to identifying media content and, more specifically, to methods and apparatus for identifying media content using temporal signal characteristics.
US 20030103645 A1; Integrating Digital Watermarks In Multimedia Content
The invention relates to digital watermarking, and more specifically relates to applications of digital watermarks in multimedia data. 
US 20020026635 A1; Source Detection Apparatus And Method For Audience Measurement
The invention relates to the field of television audience research, and more particularly, to the detection of the viewing of television signals originating from a signal source within a statistically sampled household.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837. The examiner can normally be reached Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KHANG DO/Primary Examiner, Art Unit 2492